Citation Nr: 1033811	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-17 807	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for grand mal seizures.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating determination by the Department 
of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

The Veteran's grand mal seizures were not present in service or 
for many years thereafter, and are not shown to have developed as 
a result of an established event, injury, or disease during 
service.


CONCLUSION OF LAW

Grand mal seizures were not incurred in or aggravated by service 
and cannot be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 
30, 2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a May 2008 letter in the present case, the RO informed the 
Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claims.  
This letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  

Furthermore, the Board finds that VA has satisfied its duty to 
assist the Veteran in the development of the claim.  Relevant in-
service and post-service treatment reports are of record.  The 
Board acknowledges that the Veteran was not examined for the 
purpose of addressing his claim; however, given the facts of the 
case, a VA examination is not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or persistent 
or recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

The evidence of record is such that the duty to obtain a medical 
examination is not triggered with regard to the seizure disorder 
claim.  The Veteran concedes, and indeed, the STRs confirm that 
he never had seizures during service.  Rather, it is clear upon 
review of the record that he developed the claimed seizure 
disorder several years after separation from active military 
service and that it is not related to any event or incident in 
service.  Thus, because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing of a current 
disability and an indication of a causal connection between the 
claimed disability and service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that there is no 
basis to find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claims under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

Pertinent Statutes and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and certain 
specified chronic disease (to include epilepsies) manifested to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The Veteran is seeking service connection for grand mal seizures.  
Review of the claims file reveals that he has been in receipt of 
a VA nonservice-connected pension for grand mal seizures and a 
right knee disability, since August 1976.  On his application for 
pension benefits, the Veteran did not assert, insinuate, or claim 
that his epileptic seizures were somehow caused by or the result 
of his military service.  

The Veteran now claims that his seizure disorder is the direct 
result of active duty service in that following service he 
underwent surgery at the Ann Arbor VA Medical Clinic in Michigan 
and that a steel plate was placed in his head.  His argument is 
that, because he did not have seizures prior to service and first 
experienced them only after service discharge, service connection 
should be granted on that basis.

Service treatment records (STRs) are entirely negative for 
pertinent complaints, findings, or treatment suggestive of a 
seizure disorder.  At separation in January 1969, the Veteran did 
not indicate any specific neurologic symptoms and none are 
documented.  Clinical evaluation of the neurological system was 
within normal limits with no pertinent abnormalities noted.

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as the claims folder is 
devoid of any treatment records or other medical documents 
pertaining to the claimed seizure disorder until July 1976.  At 
that time the Veteran gave a history of seizures for the past two 
years.  Other records, particularly an April 1977 VA examination 
report, indicate he had given a history of convulsive seizures 
treated with Dilantin since December 1975.  At no time did the 
Veteran mention military service, and no medical expert suggested 
that the seizures first began during military service, or within 
a year thereafter.  

The remaining evidence of record notes the Veteran's history of 
intracranial arteriovenous malformation (AVM) surgery in the 
1980s as well as periodic evaluation and treatment for epilepsy 
between 1995 and 2009.  These treatment records do not, in any 
way, suggest that the seizures originated during military 
service.  In fact these records include a social work note dated 
in December 2007.  During the course of the interview the Veteran 
indicated that he was filing a claim for service connection for a 
seizure disorder and voiced his concerns that he never had a 
seizure while in service and in fact had been medically cleared 
for service.  

In this case, the Board is unable to attribute the post-service 
development of the Veteran's seizure disorder to service.  As 
stated previously, there is no evidence of a seizure disorder 
during active service, and the Veteran acknowledges as much.  In 
addition, the Veteran's seizure disorder was first documented in 
1976, with no reference to it being related to service.  (Indeed, 
according to even the Veteran's own statements at that time, he 
was not diagnosed with a seizure disorder earlier than 1974.)  
Moreover, the Veteran has not reported receiving any treatment 
immediately following service discharge, and, thus, there is no 
showing of any objective clinical evidence of continuity of 
pertinent symptoms since service which would suggest a link to 
service.  

Here, the absence of seizures in the STRs, along with the first 
evidence of it no sooner than 5 years later, constitutes negative 
evidence tending to disprove the assertion that the Veteran was 
disabled from any injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint can be considered as a factor, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service).  In 
addition, the record is negative for a medical opinion linking 
the seizure disorder, to military service.  See Hickson, supra.  

Finally because there is no evidence of seizures within the first 
post-service year, the presumptive provisions of 38 C.F.R. §§ 
3.307 and 3.309 do not apply.

In reaching the above conclusions, the Board has not overlooked 
the Veteran's contentions or his statements to healthcare 
providers.  As to his assertions that he developed seizures as a 
result of service, the Board acknowledges that the Veteran is 
competent to give evidence about what he sees and feels; for 
example, he is competent to report headaches and drowsiness 
associated with the seizures.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, as a layperson who lacks 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as to the etiology of 
his seizures and their etiological relationship to service.  His 
contentions are not statements merely about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis, but rather clearly fall within the realm of requiring 
medical expertise, which he simply does not have.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature).  

Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the STRs, 
which are entirely negative for seizures, and by the post-service 
medical reports, which are silent for any complaints or treatment 
for at least 5 years after the Veteran's separation from service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, for these reasons, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for grand mal seizures is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


